Title: To Benjamin Franklin from Samuel Cooper, 14 May 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston 14th May. 1778.
I wrote you two Days ago; but hearing the Vessel is unexpectedly detain’d, I send you a plaintive poetic Piece just publish’d here, which I hope will reach her before she sails. You cannot conceive what Joy the Treaties with France have diffus’d among all true Americans, nor the chagrine they have given to the few interested and slavish Partizans of Britain among us. They had great Hopes, had France continu’d unallied to us, to have divided us, and bro’t us to a shabby Accomodation. These Hopes are now dead. Congress was gloriously firm, upon receiving L. North’s printed Bills, tho they had heard nothing of this decisive Step in France. I am assur’d confidentially by a Member, not a Man spoke or show’d the least Disposition for listening to the insidious Overtures or receding from absolute Independance: and yet they were press’d with Difficulties enough; chiefly arising to the Want of such a Spirit in the Militia of the Southern States, as subdu’d Burgoyne. All States, and all Orders will now receive new Animation. A Fleet from France to block up Delaware would make Howe’s Army our Prisoners. The British W. Indies are naked; a Thousand men at this Moment would carry all Jamaica. France never had such a Prospect of humbling her Rival, and realizing the Picture enclos’d. Oh that I had been in some Corner of the Court of France an Eye Witness of the public Reception of my Friend as Ambassador from the American States. Heaven kindly preserv’d you for that happy Day to your self and your Country. I have wrote to my Friends at Congress to publish the Treaties soon, with pertinent Remarks, particularly on the Magnanimity of the King of France and the Fidelity of that Court to their Treaties with other States. My Letters to you, I am afraid have faild of reaching you. The same has happen’d to your’s. I have never seen the particular Answer you mention to mine of the 25th. Octr. I am Sir, with great Esteem and Affection Your’s
S.C.
 
Addressed: The Honorable / Benjn. Franklin Esqr. / Plenipotentary from the States / of America, at the Court / of France.
Notation: S. Cooper 14 May 1778.
